 

Exhibit 10.3

 

NOTE REGARDING FLORIDA DOCUMENTARY STAMP TAX: THIS PROMISSORY NOTE: (a) IS NOT
SECURED BY AN INTEREST IN FLORIDA REAL PROPERTY; AND (b) HAS BEEN EXECUTED AND
DELIVERED BY BORROWER TO LENDER OUTSIDE OF THE TERRITORIAL LIMITS OF THE STATE
OF FLORIDA AND THEREFORE NO DOCUMENTARY STAMP TAX IS DUE HEREON.

 



$500,000.00

 

REVOLVING promissory NOTE

 

THIS REVOLVING PROMISSORY NOTE (this “Note”) is made as of June 2, 2016 (the
“Effective Date”) in the principal amount Five Hundred Thousand and No/100
Dollars ($500,000.00).

 

Recitals

 

A.            This Note is made by CSI ACQUISITION SUB ONE, LLC, a Delaware
limited liability company (“Borrower”), having an address of 1175 Lancaster
Ave., Suite 200, Berwyn, PA 19312, and is payable to the order of FIFTH THIRD
BANK, an Ohio banking corporation, its successors and assigns (“Lender”), 201
East Kennedy Blvd. Suite 1800, Tampa, Hillsborough County, Florida 33602,
pursuant to the terms and conditions set forth in that certain Credit Agreement
dated as of the Effective Date by and between Borrower and Lender (the “Credit
Agreement”). The amount disbursed by Lender to Borrower, repayment of which is
evidenced by this Note, is referred to as the “Loan”.

 

B.            This Note is secured, among other items, by that certain Security
Agreement dated of even date herewith by and between Borrower and Lender (the
“Security Agreement”), encumbering certain interests in personal property as
more particularly described therein (the “Property”) (the Note, the Security
Agreement, the Credit Agreement, and all other documents evidencing or securing
the Loan are hereinafter collectively referred to herein as the “Loan
Documents”). All of the agreements, conditions, covenants, provisions and
stipulations contained in the Credit Agreement and other Loan Documents are
hereby made a part of this Note to the same extent and with the same force and
effect as if they were fully set forth herein and Borrower covenants and agrees
to keep and perform them, or cause them to be kept and performed, strictly in
accordance with their terms.

 

1.             Agreement to Pay.

 

A.           Maturity Date. Borrower hereby promises to pay to the order of
Lender the principal sum of Five Hundred Thousand and No/100 Dollars
($500,000.00), or so much thereof as may be outstanding hereunder, in lawful
money of the United States of America on or before the earlier of June 2, 2017
(the “Maturity Date”) or upon acceleration of the Note, together with interest
thereon at the rate or rates hereinbelow set forth.

 



 

 

 

B.           Interest Rate. Interest on the Loan shall accrue on the outstanding
principal balance of this Note from the date of the initial disbursement through
the Maturity Date. Commencing on the first day of July, 2016 and on the first
day of each successive month thereafter (subject to earlier prepayment as
provided in Section 8 hereof), until the Loan has been fully paid and satisfied
in cash, Borrower shall make payments to Lender of accrued interest.

 

2.             Defined Terms. In addition to the terms defined elsewhere in this
Note, the following terms shall have the following meanings when used in this
Note. All capitalized terms used in this Note and not otherwise defined shall
have the meanings ascribed thereto in the Security Agreement.

 

A.           “Adjusted LIBOR Rate” shall mean a rate per annum equal to two
percent (2.00%) plus the LIBOR Rate for such Interest Period.

 

B.           “Business Day” shall mean: any day other than a Saturday, Sunday,
federal holiday or other day on which the New York Stock Exchange is regularly
closed. (i) with respect to all notices and determinations in connection with
the LIBOR Rate, any day (other than a Saturday or Sunday) on which commercial
banks are open in London, England, New York, New York, and Cincinnati, Ohio for
dealings in deposits in the London Interbank Market; and (ii) in all other
cases, any day on which commercial banks in Cincinnati, Ohio are required by law
to be open for business; provided that, notwithstanding anything to the contrary
in this definition of “Business Day”, at any time during which a Rate Management
Agreement (as defined in the Credit Agreement) with Lender is then in effect
with respect to all or a portion of this Note, then the definitions of “Business
Day” and “Banking Day”, as applicable, as set forth in such Rate Management
Agreement shall govern with respect to all applicable notices and determinations
in connection with such portion of this Note subject to such Rate Management
Agreement.

 

C.            “Default” shall mean when used in reference to this Note or any
other document, or in reference to any provision or obligation under this Note
or any other document, the occurrence of an event or the existence of a
condition which, with the passage of time or the giving of notice, or both,
would constitute an Event of Default under this Note or such other document, as
the case may be.

 

D.           “Default Rate” as defined in Section 5 hereof.

 

E.           “Event of Default” shall mean (i) when used in reference to this
Note, one or more of the events or occurrences referred to in Section 9.A. of
this Note; and (ii) when used in reference to any other document, a default or
event of default under such document that has continued after the giving of any
applicable notice and the expiration of any applicable grace or cure periods.

 

F.           “Interest Period” shall mean a period of one month, at Borrower's
election, which period shall commence on a Business Day selected by Borrower
subject to the terms of this Note and shall be determined by Lender in
accordance with this Note and Lender’s loan systems and procedures periodically
in effect, including, without limitation, in accordance with the following terms
and conditions, as applicable:

 



 

 

 

(a)          In the case of immediately successive Interest Periods with respect
to a continued LIBOR Rate Loan, each successive Interest Period shall commence
on the day on which the immediately preceding Interest Period expires, with
interest for such day to be calculated based upon the LIBOR Rate in effect for
the new Interest Period;

 

(b)          If a Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day; provided that, if the next succeeding Business Day falls in a new month,
such Interest Period shall end on the immediately preceding Business Day; and

 

(c)          If any Interest Period begins on a Business Day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, then the Interest Period shall end on the last Business Day of
the calendar month ending at the end of such Interest Period.

 

G.           “Interest Rate” shall mean the Adjusted LIBOR Rate for the
applicable Interest Period.

 

H.           “LIBOR Rate” shall mean, for the Interest Period applicable thereto
in accordance with this Note, the rate of interest (rounded upwards to the next
1/8th of one percent (1%) and adjusted by Lender for reserves if Lender is
required to maintain reserves with respect to the Loan (or portion thereof))
fixed by the ICE Benchmark Administration Limited (or any successor thereto, or
replacement thereof, as approved by Lender each an “Alternate LIBOR Source”) at
approximately 11:00 a.m., London, England time (or at the relevant time
established by an Alternate LIBOR Source or by Lender), two Business Days prior
to the commencement of the requested Interest Period, relating to quotations for
the one month London Interbank Offered Rate, as selected by Borrower in
accordance with this Note, on U.S. Dollar deposits, as displayed by Bloomberg LP
(or any successor thereto, or replacement thereof, as approved by Lender, each
an “Approved Bloomberg Successor”), all as determined by Lender in accordance
with this Note and Lender’s loan systems and procedures periodically in effect.
If the LIBOR Rate is no longer displayed on Bloomberg LP (or any Approved
Bloomberg Successor), the LIBOR Rate shall be determined in good faith by Lender
from such other sources as it shall determine to be comparable to Bloomberg LP
(or any Approved Bloomberg Successor) all as determined by Lender in accordance
with this Note and Lender’s loan systems and procedures periodically in effect.
Notwithstanding anything to the contrary contained herein, in no event shall the
LIBOR Rate be less than 0% as of any date (the “LIBOR Rate Minimum”); provided
that, at any time during which a Rate Management Agreement (as defined in the
Credit Agreement) with Lender is then in effect with respect to all or a portion
of the obligations of Borrower under this Note (the “Obligations”), the LIBOR
Rate Minimum shall be disregarded and no longer of any force and effect with
respect to such portion of the Obligations subject to such Rate Management
Agreement. Each determination by Lender of the LIBOR Rate shall be final,
binding and conclusive in the absence of manifest error.

 



 

 

 

3.             Computation of Interest. Moneys deposited by Lender in an escrow
shall be deemed to have been disbursed as of, and shall bear interest from, the
date of deposit in escrow. Interest on this Note shall be payable for the day a
disbursement of proceeds of the Loan is made. Regularly scheduled payments of
interest on this Note shall include interest accrued to but not including the
day on which the payment is made. Payments of principal on this Note shall
include interest on the amount paid to but not including the date of payment if
payment is received prior to 2:00 P.M. Eastern Time, and if payment is received
after such time, payment of principal on this Note shall include interest to and
including the day of payment.

 

4.             Payment Terms. The Loan shall be due and payable, and Borrower
hereby promises to pay the outstanding principal amount of the Loan to Lender,
together with all accrued interest thereon then remaining unpaid and all other
unpaid amounts, charges, fees and expenses outstanding under this Note or under
any of the other Loan Documents, on the Maturity Date.

 

5.             Late Payments; Default Rate; Fees. If any payment is not paid
within ten (10) days of when due under this Note or any of the other Loan
Documents, Borrower agrees to pay to Lender a late payment fee of five percent
(5%) of the payment amount with a minimum fee of $20.00. After an Event of
Default, Borrower agrees to pay to Lender a fixed charge of $25.00, or Borrower
agrees that Lender may, without notice, increase the Interest Rate by five
percentage points (5.00%) (the “Default Rate”) for the period of time the
default is continuing. Lender may impose a non-sufficient funds fee for any
check that is presented for payment that is returned for any reason.

 

6.             Rounding and Rate Management Agreement. At any time during which
a Rate Management Agreement is then in effect with respect to this Note, the
provisions contained in this Note which round up the Interest Rate to the
nearest 1/8th shall be disregarded and no longer of any force and effect,
notwithstanding anything to the contrary contained in this Note.

 

7.             Maximum Interest Rate. Notwithstanding any provisions of this
Note or any instrument securing payment of the indebtedness evidenced by this
Note to the contrary, it is the intent of Borrower and Lender that Lender shall
never be entitled to receive, collect or apply, as interest on principal of the
indebtedness, any amount in excess of the maximum rate of interest permitted to
be charged by applicable law; and if under any circumstance whatsoever,
fulfillment of any provision of this Note, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by applicable law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity; and in the event Lender ever
receives, collects or applies as interest any such excess, such amount which
would be excess interest shall be deemed a permitted partial prepayment of
principal without penalty or premium and treated hereunder as such; and if the
principal of the indebtedness evidenced hereby is paid in full, any remaining
excess funds shall forthwith be paid to Borrower. In determining whether or not
interest of any kind payable hereunder exceeds the highest lawful rate, Borrower
and Lender shall, to the maximum extent permitted under applicable law, (a)
characterize any non-principal payment as an expense, fee or premium rather than
as interest, and (b) amortize, prorate, allocate and spread such payment so that
the interest on account of such indebtedness does not exceed the maximum amount
permitted by applicable law; provided that if the amount of interest received
for the actual period of existence thereof exceeds the maximum lawful rate,
Lender shall refund to Borrower the amount of such excess. Lender shall not be
subject to any penalties provided by any laws for contracting for, charging or
receiving interest in excess of the maximum lawful rate.

 



 

 

 

8.             Revolving Loan. Provided that no Default or Event of Default
under this Note or any of the other Loan Documents has occurred and is
continuing, any portion of the principal balance of this Note which is repaid
may be reborrowed by Borrower prior to the Maturity Date.  There shall be no
prepayment penalty or premium.

 

9.            Default and Remedies.

 

A.           An “Event of Default” shall occur under this Note upon the
occurrence of (a) the failure of Borrower to make any principal or interest
payment owing hereunder on the date which is five (5) days after the date when
due, (b) the failure by Borrower to pay any other amount payable to Lender under
this Note within five (5) days after the date when any such payment is due in
accordance with the terms hereof or thereof, (c) a breach by Borrower of any of
the covenants, agreements, representations, warranties or other provisions
hereof, which is not cured within the grace or cure period, if any, applicable
thereto, or (d)  the occurrence of any Event of Default under any of the other
Loan Documents. An Event of Default under this Note shall also be deemed an
Event of Default under the other Loan Documents.

 

B.           If an Event of Default has occurred and is continuing, Lender shall
have the option, without demand or notice, other than specified herein or in the
other Loan Documents, to declare the unpaid principal of this Note, together
with all accrued interest, prepayment premium, if any, and other sums secured by
the Security Agreement, or other Loan Documents, at once due and payable to the
extent permitted by law, to foreclose the Security Agreement and the other liens
or security interests securing the payment of this Note, and to exercise any and
all other rights and remedies available at law or in equity under the Security
Agreement or the other Loan Documents.

 

C.           The remedies of Lender, as provided herein or in the Security
Agreement or any of the other Loan Documents shall be cumulative and concurrent,
and may be pursued singularly, successively or together, at the sole discretion
of Lender, and may be exercised as often as occasion therefor shall arise. No
act of omission or commission of Lender, including specifically any failure to
exercise any right, remedy or recourse, shall be deemed to be a waiver or
release of the same, such waiver or release to be effected only through a
written document executed by Lender and then only to the extent specifically
recited therein. A waiver or release with reference to any one event shall not
be construed as continuing, as a bar to, or as a waiver or release of, any
subsequent right, remedy or recourse as to a subsequent event.

 



 

 

 

10.           Costs and Attorneys’ Fees. If any Event of Default under this Note
shall occur, or if Lender incurs any expenses or costs in connection with the
protection or realization of any collateral, whether or not suit is filed
thereon or on any instrument granting a security interest in said collateral,
Borrower promises to pay all costs of collection of every kind, including but
not limited to all appraisal costs, reasonable attorneys fees, court costs, and
expenses of every kind, incurred by Lender in connection with such collection or
the protection or enforcement of any or all of the security for this Note,
whether or not any lawsuit is filed with respect thereto.

 

11.           Waiver. Borrower, and each surety and endorser hereon waives
grace, notice, notice of intent to accelerate, notice of default, protest,
demand, presentment for payment and diligence in the collection of this Note,
and in the filing of suit hereon, and agrees that his or its liability and the
liability of his or its heirs, beneficiaries, successors and assigns for the
payment hereof shall not be affected or impaired by any release or change in the
security or by any increase, modification, renewal or extension of the
indebtedness or its mode and time of payment. It is specifically agreed by the
undersigned that the Lender shall have the right at all times to decline to make
any such release or change in any security given to secure the payment hereof
and to decline to make any such increase, modification, renewal or extension of
the indebtedness or its mode and time of payment.

 

12.           Notices. All notices or other communications required or permitted
hereunder shall be delivered in the manner set forth in the Credit Agreement.

 

13.           Application of Payments. All payments on account of the
indebtedness evidencing the Note shall first be applied to late charges and
costs and fees incurred by Lender in enforcing its rights hereunder or under the
Security Agreement and the other Loan Documents, second to accrued interest on
the unpaid principal balance, and third to reduce unpaid principal inverse
chronological order of maturity. Any payments and other amounts owing under this
Note shall be made at Lender’s address above unless otherwise designated by
Lender in writing.

 

14.           Miscellaneous.

 

A.           The headings of the paragraphs of this Note are inserted for
convenience only and shall not be deemed to constitute a part hereof.

 

B.           All payments under this Note shall be payable in lawful money of
the United States which shall be legal tender for public and private debts at
the time of payment; provided that a check will be deemed sufficient payment so
long as it clears when presented for payment. Each payment of principal or
interest under this Note shall be paid not later than 2:00 P.M. Eastern Time on
the date due therefor and funds received after that hour shall be deemed to have
been received by Lender on the following Business Day. If any payment of
principal, interest or any other amount due under this Note shall become due on
a day which is not a Business Day, the due date for such payment shall be
automatically extended to the next succeeding Business Day, and, in the case of
a principal payment, such extension of time shall be included in computing
interest on such principal. If an Event of Default has occurred and remains
uncured, Lender is hereby authorized to charge any account of Borrower
maintained with Lender for each payment of principal, interest and other amounts
due under this Note, when each such payment becomes due. All amounts payable
under this Note and the other Loan Documents shall be paid by Borrower without
offset or other reduction.

 



 

 

 

C.           The obligations and liabilities under this Note of Borrower shall
be binding upon and enforceable against Borrower and its heirs, legatees, legal
representatives, successors and assigns. This Note shall inure to the benefit of
and may be enforced by Lender, its successors and assigns.

 

D.           If any provision of this Note or any payments pursuant to the terms
hereof shall be invalid or unenforceable to any extent, the remainder of this
Note and any other payments hereunder shall not be affected thereby and shall be
enforceable to the greatest extent permitted by law.

 

E.           If this Note is executed by more than one party as Borrower, the
obligations and liabilities of each Borrower under this Note shall be joint and
several and shall be binding upon and enforceable against each Borrower and
their respective successors and assigns.

 

F.           Lender may at any time assign its rights in this Note and the Loan
Documents, or any part thereof and transfer its rights in any or all of the
collateral, and Lender thereafter shall be relieved from all liability with
respect to such collateral. In addition, the Lender may at any time sell one or
more participations in the Note. Borrower may not assign its interest in this
Note, or any other agreement with Lender or any portion thereof, either
voluntarily or by operation of law, without the prior written consent of Lender.

 

G.           Time is of the essence of this Note and of each and every provision
hereof.

 

H.           This Note, together with the other Loan Documents, sets forth all
of the covenants, promises, agreements, conditions and understandings of the
parties relating to the subject matter of this Note, and there are no covenants,
promises, agreements, conditions or understandings, either oral or written
between them relating to the subject matter of this Note or other than as are
set forth herein and in the other Loan Documents. This Note and the other Loan
Documents supersede all prior written and oral commitments and agreements
relating to the Loan. Borrower acknowledges that it is executing this Note
without relying on any statements, representations or warranties, either oral or
written, that are not expressly set forth herein or in the other Loan Documents.

 

I.           This Note and each provision hereof may be modified, amended,
changed, altered, waived, terminated or discharged only by a written instrument
signed by the party sought to be bound by such modification, amendment, change,
alteration, waiver, termination or discharge.

 

J.           Each party to this Note and the legal counsel to each party have
participated in the drafting of this Note, and accordingly the general rule of
construction to the effect that any ambiguities in a contract are to be resolved
against the party drafting the contract shall not be employed in the
construction and interpretation of this Note.

 

K.          Borrower certifies that the proceeds of this Loan are to be used for
business purposes.

 



 

 

 

15.           Choice of Laws. This Note shall be governed by and construed in
accordance with the laws of the State of Florida.

 

16.           JURY WAIVER. BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT
OR OTHERWISE) BETWEEN OR AMONG BORROWER AND LENDER ARISING OUT OF OR IN ANY WAY
RELATED TO THIS NOTE, ANY OTHER LOAN DOCUMENT, OR ANY RELATIONSHIP BETWEEN
BORROWER AND LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO
PROVIDE THE LOAN DESCRIBED HEREIN AND IN THE OTHER LOAN DOCUMENTS.

 

17.           JURISDICTION AND VENUE. BORROWER HEREBY AGREES THAT ALL ACTIONS OR
PROCEEDINGS INITIATED BY BORROWER AND ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
NOTE SHALL BE LITIGATED IN THE CIRCUIT COURT OF HILLSBOROUGH COUNTY, FLORIDA, OR
THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA OR, IF
LENDER INITIATES SUCH ACTION, ANY COURT IN WHICH LENDER SHALL INITIATE SUCH
ACTION AND WHICH HAS JURISDICTION. BORROWER HEREBY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED
BY LENDER IN ANY OF SUCH COURTS. BORROWER WAIVES ANY CLAIM THAT HILLSBOROUGH
COUNTY, FLORIDA OR THE MIDDLE DISTRICT OF FLORIDA IS AN INCONVENIENT FORUM OR AN
IMPROPER FORUM BASED ON LACK OF VENUE. SHOULD BORROWER, AFTER BEING SO SERVED,
FAIL TO APPEAR OR ANSWER TO ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED
WITHIN THE NUMBER OF DAYS PRESCRIBED BY LAW, BORROWER SHALL BE DEEMED IN DEFAULT
AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED BY LENDER AGAINST BORROWER AS
DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS. THE
EXCLUSIVE CHOICE OF FORUM FOR BORROWER SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE ENFORCEMENT BY LENDER OF ANY JUDGMENT OBTAINED IN ANY
OTHER FORUM OR THE TAKING BY LENDER OF ANY ACTION TO ENFORCE THE SAME IN ANY
OTHER APPROPRIATE JURISDICTION, AND BORROWER HEREBY WAIVES THE RIGHT, IF ANY, TO
COLLATERALLY ATTACK ANY SUCH JUDGMENT OR ACTION.

 

18.           Patriot Act. Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Act.

 

19.           BillPayer 2000. Any payments and other amounts owing under this
Note shall be initiated by Lender in accordance with the terms of this Note from
Borrower’s account through BillPayer 2000®. Borrower acknowledges and agrees
that use of BillPayer 2000® shall be governed by the BillPayer 2000® Terms and
Conditions, a copy of which Borrower acknowledges receipt. Borrower further
acknowledges and agrees to maintain payments hereunder through BillPayer 2000®
throughout the term of this Note. If BillPayer 2000® is cancelled at any time,
Borrower may be required to pay Lender the then current amount of the difference
between the Lender’s customary Note Processing Fee and the discounted Note
Processing Fee received by Borrower in consideration of its use of BillPayer
2000®.

 



 

 

 

20.         Amended and Restated. This Note amends, replaces and supersedes that
certain Revolving Note dated October 24, 2014, in the original principal amount
of Five Hundred Thousand and No/100 Dollars ($500,000.00) executed by Borrower
in favor of Lender, as amended pursuant to that certain Amendment to Revolving
Note dated October 1, 2015, executed by Borrower in favor of Lender (the “Prior
Note”). It is the intention of the Lender and Borrower that while this Note
renews, amends, replaces and supersedes the Prior Note, it is not in payment or
satisfaction of the Prior Note, but rather is the substitution of one evidence
of debt for another without any intent to extinguish the old. Should there be
any conflict between any of the terms of the Prior Note and the terms of this
Note, the terms of this Note shall control.

 

[Remainder of page INTENTIONALLY LEFT blank; signature PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, Borrower has executed, sealed and delivered this Note as of
the Effective Date.

 

  BORROWER:       CSI ACQUISITION SUB ONE, LLC, a Delaware limited liability
company       By: /s/ Peter B. Davidson   Name:  Peter B. Davidson   Title: Vice
Chairman and Corporate Secretary of JetPay Corporation, the sole member of CSI
Acquisition Sub One, LLC

 



 

